Wedell, J.
(dissenting in part, and concurring in part):
I dissent from the statement of law contained in the first paragraph of the syllabus and from the corresponding portion of the opinion. In my opinion any injury which deprives a human being of an existing privilege or of a definite existing enjoyment of life, robs the individual of a right, the loss of which is compensable.
It should be noted on the outset the enjoyment in the instant case was not an imaginary enjoyment. It was a fixed and definite enjoyment which existed at the time of the injury. Nor did it constitute an incidental or merely occasional enjoyment. It was an enjoyment which grew out of and was a part of the regular and ordinary pursuits of the plaintiff’s life. It was truly exactly as she stated: “It was my life work. It was just part of me.” It constituted the loss of the greatest enjoyment of her life. To say that the loss of such an enjoyment and the comfort to a human being resulting from such enjoyment is compensable in no amount does not appeal to my sense of justice. Neither am I willing to say that merely by reason of the fact juries and courts are unable to accurately *731measure such a loss, we will give the injured party nothing to compensate for the loss. Nor is that the law as I understand it to be. (17 C. J. 756.) In my opinion such a loss occasioned by actual physical injury is compensable, whether the loss be designated physical or mental. To say to an artist who has made her living as a musician and has spent her entire life in the field and atmosphere of music, that she has lost nothing of compensable value by being deprived of the greatest enjoyment left to her in life, is tantamount to saying one of two things or both. It either means the law does not regard that enjoyment as an element of value to her life or that such value is so indefinite and uncertain that it simply cannot be measured even inaccurately by the scales of justice. After careful and deliberate consideration I am compelled to confess that I cannot bring myself to concur in either of those views. Personally I regard such an enjoyment as one of very distinct value in the life of the plaintiff. In its loss the plaintiff had something very real taken out of her life. The fact this court has been unable to measure accurately personal damage or loss has not deterred it from compensating therefor in some amount which to it seemed reasonable. That we have repeatedly recognized the fact that “physical pain,” or “mental suffering,” or “mental anguish,” or “fright,” cannot be accurately measured in money, requires no re-citation of authorities. Cases of our own court, cited in the majority opinion, clearly disclose we have not permitted that fact to deny to the injured person some damage as approximate compensation for the injury or loss sustained. The same has been true in this state, as indicated in the majority opinion, where a person suffered embarrassment and humiliation as a result of disfigurement. We clearly recognized there that different individuals might be affected variously by such disfigurement. To one the humiliation and embarrassment resulting from the disfigurement might be almost unbearable and to another it might be of small, consequence. Notwithstanding such variations in the effect on human beings and the consequent difficulties in measuring the damage in the respective cases, we did not permit those facts to prevent recovery on the theory the element of damage or loss was too vague and indefinite to be susceptible of proof. We there cited cases holding that mental suffering which is induced by the relations of mind and body is as difficult to measure as mental suffering induced by mortification and disfigurement. It should be borne in mind the damages there allowed were expressly allowed for *732feeling and humiliation, elements which of course rested exclusively in the mind of the individual. Thus the elements of feeling and humiliation were there expressly recognized as proper elements of damage.
Numerous illustrations of loss of enjoyment of life might be detailed to make clear the vital importance of the question before us. The reader will readily supply the examples. It has never been my desire or inclination to recognize verdicts based on purely imaginary injuries or losses. I do not, however, consider the instant loss as imaginary. Where verdicts are based in part upon imaginary losses, they should be reduced as the circumstances and justice may require. That may be done with sufficient accuracy for practical purposes. I am not willing, however, to exclude altogether what I regard as a proper element of damages, merely by reason of some of the difficulties involved in the measurement of damages where the damage is due to actual injury or loss of life. As stated, we have not excluded elements of damage in other personal-injury cases on the ground the scales of justice were not sufficiently perfect to measure the particular damage with exact accuracy. Perfection or infallibility in this regard has never been required by the profession. Such precision is not even required from appellate courts when dealing with the question of excessive verdicts. In such cases we apply the conscience rule. We reduce the verdict if sufficiently excessive to shock the conscience of the court, and we reduce it to the extent where it will not shock our conscience to permit it to stand. We do not, however, set the entire verdict aside because it is exceedingly difficult of correct measurement. None of us believe that, after having carefully searched a thing so indefinite and vague as our conscience, we have accurately measured the damage. That method, we think, is at least the best method yet devised, and it constitutes a workable plan of measurement. That is all practical men require.
In the majority opinion is contained a quotation from the Indiana case, City of Columbus v. Strassner, 124 Ind. 482, 25 N. E. 65. That quotation contains a series of questions which that court held were impossible of answer on the question of measure of damages for “loss of enjoyment.” The reader is invited to again observe them. The same identical questions may be applied to our own cases dealing with the measurement of damages for “humiliation and embarrassment,” “mental pain,” “mental suffering” or “fright.” Yet this court has definitely held they constituted proper elements of damage and *733were not too speculative and conjectural to form a substantial basis for the assessment of damages.
Cases from two states are cited in support of the majority opinion. The writer of that opinion made diligent search for additional authorities to support that view, but was unable to find them. In view of the contrary decisions from other jurisdictions it will be well to first note briefly the cases cited in support of the majority opinion on the particular question of “loss of enjoyment.” In the Indiana case the quotation in the majority opinion contains the statement, “Counsel for the appellee have cited us to no authority in support of the instruction, and we have found none.” That case was decided in 1890. Since that time courts have had occasion to pass upon the question and have decided it contrary to the holding in .the Indiana case, as we shall presently show. The only case cited from any other jurisdiction, in the majority opinion, is a Texas case, Locke v. I. & G. N. Ry. Co., 25 Tex. Civ. App. 145, 60 S. W. 314. In that case no authorities are cited in support of the rule stated and the case in no wise discusses the merits of the question presented. It will, however, be interesting to note that in the more recent Texas case of Galveston Electric Co. v. Biggs, Court of Civil Appeals of Texas, 14 S. W. (2d) 307, (1929), that court in considering the question of an excessive verdict considered as proper elements of damage the resulting inability of the injured party to dance and play tennis, things which she previously had been accustomed to doing.
The great majority of courts, and in my opinion on sounder reasoning, have generally allowed recovery for “loss of enjoyment,” or “loss of enjoyment of life.” Obviously, if recovery may be had for injury which results generally in the loss of the enjoyment of life, then recovery cannot be withheld where compensation is sought for only one of such enjoyments as in the instant case. In other words, the plaintiff in the instant case has herself, by a special question, restricted the extent of recovery for “loss of enjoyment.”
The courts, where the question has been raised, to wit: Wisconsin, New Jersey, West Virginia, Washington and Illinois, have expressly determined the issue here involved. Decisions from some of those states also cite authorities dealing with similar questions. This opinion will, however, be restricted to cases from the states which have definitely determined the issue before us. In Benson v. Superior Mfg. Co., 147 Wis. 20, 132 N. W. 633, it was held:
*734“In an action for a permanent personal injury, an instruction permitting the jury to award damages to compensate plaintiff for the resulting ‘deprivation of the pleasures of life’ was not erroneous, but the use of that phrase is not to be commended.” (Syl. ¶ 7.) (Italics inserted.)
In the course of the opinion it was stated:
“It is urged that so much of the instruction as permitted the jury to award damages because of the ‘deprivation of the pleasures of life’ is erroneous. Juries are frequently and correctly charged that a plaintiff in a personal-injury action may be awarded damages because of ‘diminished capacity for enjoying life.’ There is no substantial difference between the two phrases. The one here used is more likely to be misunderstood than the other, and for that reason its use is not commended. The charge was not erroneous.” (p. 30.)
In Bassett v. Milwaukee N. Ry. Co., 169 Wis. 152, 170 N. W. 944, it was held:
“Plaintiff in a personal-injury action may be awarded damages because of diminished capacity for enjoying life or because of ‘deprivations of the pleasures of life;’ and it was not error in such a case to instruct the jury to consider the extent, if any, to which the injury had affected a young man’s ‘ability to engage in pastimes.’ ” (Syl. ¶ 5.) (Italics inserted.)
In the course of the opinion it was said:
“Appellant also complains because the court instructed the jury that in awarding plaintiff damages they were to take into consideration ‘the extent, if any, to which it [the injury] had affected his ability to engage in pastimes.’ It is conceded by appellant that plaintiff in a personal-injury action may be awarded damages because of ‘diminished capacity for enjoying life,’ or, as approved in Benson v. Superior Mfg. Co., 147 Wis. 20, 132 N. W. 633, because of ‘deprivations of the pleasures of life.’ Having conceded that damages because of ‘diminished capacity for enjoying life’ is proper, we do not appreciate the force of the contention that in awarding damages the jury may not take into consideration ‘the extent, if any, to which it [the injury] had affected his ability to engage in pastimes.’ ‘Diminished capacity for enjoying life’ is more comprehensive than ‘ability to engage in pastimes.’ Plainly the former includes the latter and more. The defendant was not injured by the use of the language employed.” (p. 159.)
In the still more recent Wisconsin case, decided November 9, 1937, Kramer v. Chicago, M., St. P. & P. B. Co., 226 Wis. 118, 276 N. W. 113, that court had before it the question of an excessive verdict and in that connection clearly considered “loss of capacity to enjoy life,” as a proper element of damages.
In the case of Haeussler v. Consolidated Stone & Sand Co., 3 N. J. Misc. R. 159, 127 Atl. 602 (1925), the New Jersey court said:
“A shriveled hand and wrist is a mortification, especially to a young woman such as Mrs. Haeussler was. She is entitled to compensation for the mortifica*735tion. Such an injury also deprives one of much of the enjoyment of life. For this deprivation a person is entitled to damages.” (p. 163.) (Italics inserted.)
In 1926 the New Jersey court had presented to it the question of recovery for impairment of the ability to enjoy boyhood games and pastimes. In the case of Kasiski v. Central Jersey Power & Light Co., 4 N. J. Misc. R. 130, 132 Atl. 201, that court said:
“Apart from the pain and anguish that the lad suffered from the painful injuries and from the limited use of his hand, the jury could properly take into consideration in estimating his damages the impairment of his ability to enter into and enjoy those boyhood games and pastimes to the full extent as his playmates;” . . . (p. 132.) (Italics inserted.)
The New Jersey court also had before it the question of whether a stenographer who had fingers injured could recover, among other things, for the injury which affected her ability to play a violin. The court in that case, Haucke v. Beckman, 96 N. J. L. 409, 115 Atl. 653, said:
“Next, it is argued the award of $5,000 as compensatory damages is excessive.
“We think the verdict is excessive. The testimony tends to show partial permanent injury to two fingers of the plaintiff’s right hand. She suffered painful bruises upon her hand and body. She was earning $30 per week at the time of her injury, and was by reason thereof unable to resume her vocation for a period of ten weeks. She has musical talent and plays on the violin. ’Fhere was testimony to the effect that the condition of her injured fingers is such that it will interfere to some extent with her playing that musical instrument.
“As has been said, she was out of employment, as a result of her injuries, for ten weeks, but she went back to her former employment of stenographer and is receiving the same wages, $30 per week, as theretofore.
“We have concluded that if the plaintiff will agree to accept in addition to the $1,000 allowed her for punitive damages, the sum of $3,000 for compensatory damages, the verdict may stand for $4,000, otherwise the rule to show cause will be made absolute.” (p. 411.) (Italics inserted.)
The West Virginia court in Ness v. Goldman, 109 W. Va. 329, 154 S. E. 769 (1930), held that “impairment of capacity to enjoy life” constituted a proper element of recovery. In the course of that opinion it was aptly said:
“It would be very difficult, if not quite impossible, to lay down a yardstick, or measure, by which to compensate for pain and suffering, or the impairment of health. Damages are awarded to compensate for injury suffered, and where the loss is of a money nature and admits of definite estimate a 'yardstick’ for its measurement can be easily, and should be, given. But *736where the damages do not admit of definite or approximate estimate, there is no legal measure of damages, and the law leaves the amount entirely to the sound discretion of the jury, and the verdict in such case will not be disturbed unless the amount is so large or small as to evince passion, prejudice or some ulterior motive on the part of the jury. (Gibbard v. Evans, 87 W. Va. 650; 4 Ency. Digest Va. and W. Va. Repts. 183.) Who shall measure physical pain, mental anguish, or impairment of capacity to enjoy lije? Perhaps it would be better to say that the criticism of the instructions is that they do not tell the jury the elements of the damages to be assessed.” (p. 339.) (Italics inserted.)
In the state of Washington, in Reed v. Jamieson Investment Co., 168 Wash. 111, 10 P. 2d 977 (1932), it was held:
“Upon an issue as to the damages for personal injuries resulting in incurable traumatic neurosis and permanent disability, it is proper to instruct the jury to consider how far the injuries disable the plaintiff from enjoying the natural and ordinary uses of a healthy mind and body, as existing at the time of the injury.” (Syl. 1.) (Italics inserted.)
In that case various authorities were reviewed, including decisions from Arizona and from the supreme court of the United States on similar questions, and it was specifically held that injuries which disable a person from enjoying the natural and ordinary uses of a healthy mind and body, existing at the time of thé injury, are compensable.
In the state of Illinois the question of being compensated by virtue of being deprived of privileges and enjoyments common to people in the same class with plaintiff was presented, and it was there held in Budek v. City of Chicago, 279 Ill. App. 410 (1934), that such loss was compensable. In the course of the opinion it was said:
“Considering the nature of plaintiffs injuries, the permanency of her crippled and practically helpless condition, the pain she suffered and is destined to suffer, her loss of earning power, her inability to bear children naturally, the fact that she will be deprived of the privileges and enjoyments common to people of her class, and her hospital, doctors’, nurses’ bill aggregating about 810,000, we do not think the amount awarded is excessive.” (p. 429.) (Italics inserted.) See, also, Galveston Electric Co. v. Biggs, supra.
Frankly, I am of the opinion that the distinctions themselves which this court is endeavoring to make, in the instant case, as to proper elements of personal damage are becoming too vague, hazy and speculative to form a substantial basis upon which to maintain or erect logical, sound and definite principles or guides.
I concur in the law as stated in syllabus number two, and the cor*737responding portion of the opinion. My reason for concurring in the reduction of the judgment in the sum of $4,000 is not based upon the ground that question 11 (6) did not constitute a proper element of damages, but upon the ground that, in my opinion, no issues were properly joined on the question here presented; and the law of the case as contained in the instructions, not objected to by the plaintiff, did not contemplate or authorize a verdict on the item contained in special finding number 11 (6). It seems to me that where recovery is sought on so important an item as the one involved in the instant case the pleadings should be so framed as to more clearly disclose the issues, and those issues should be clearly covered by the instructions in order to enable appellate courts to pass upon the errors alleged.
Smith, J., joins in this dissept.